I wholeheartedly concur with the conclusions reached in the majority opinion that affirms the judgment of the trial court. Clearly, the trial court denied the appellant due process of law.
For the reasons stated in the concurring opinion of State v. Thomas (May 13, 1999), Cuyahoga App. Nos. 72536 and 72537, unreported, I write separately for the purpose of encouraging the author of the majority opinion to follow the long-standing appellate practice of referring to "the trial court" in opinions rather than to individual judges. While it may seem much ado about nothing, referring to the trial court instead of to the individual judge reinforces our fundamental belief that judges are subordinate to the rule of law.